DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/21/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guo et al.
Guo et al. (US Pub. No. 2021/0033953 A1) discloses (see annotated Figure 6):

    PNG
    media_image1.png
    681
    429
    media_image1.png
    Greyscale

Regarding claim 1, an illumination system (Figure 6, element 300), comprising a light source (Figure 6, element 320), a first light uniformizing element (Figure 6, element 380), a wavelength conversion element (Figure 6, element 360), and an optical part (Figure 6, element 350), wherein the light source (Figure 6, element 320) is configured to provide a first light beam (Figure 6, element L1), the first light uniformizing element (Figure 6, element 380) is disposed on a transmission path of the first light beam (Figure 6, element L1), the wavelength conversion element (Figure 6, element 360) is disposed on the transmission path of the first light beam (Figure 6, element L1) and is configured to convert the first light beam (Figure 6, element L1) into a second light beam (Figure 6, element L2), and the optical part (Figure 6, element 350) is disposed on a transmission path of the second light beam (Figure 6, element L2), and the wavelength conversion element (Figure 6, element 360) is disposed between the first light uniformizing element (Figure 6, element 380) and the optical part (Figure 6, element 350), wherein the second light beam (Figure 6, element L2) comprises a first portion (Figure 6, element A) and a second portion (Figure 6, element B), the first portion (Figure 6, element A) is transmitted toward the first light uniformizing element (Figure 6, element 380), and the second portion (Figure 6, element B) is transmitted toward the optical part (Figure 6, element 350), the second portion (Figure 6, element B) is reflected by the optical part (Figure 6, element 350), and is further transmitted and passes through the wavelength conversion element (Figure 6, element 360) for being transmitted toward the first light uniformizing element (Figure 6, element 380).
Regarding claim 2, the second portion (Figure 6, element B) of the second light beam (Figure 6, element L2) is a scattered light beam generated by the wavelength conversion element (Figure 6, element 360).
Regarding claim 3, a light splitting element (Figure 6, element 343), disposed on the transmission path of the first light beam (Figure 6, element L1), wherein the wavelength conversion element (Figure 6, element 360) is located between the first light uniformizing element (Figure 6, element 380) and the light splitting element (Figure 6, element 360), and the light splitting element (Figure 6, element 343) is configured to allow one of the first light beam (Figure 6, element L1) and the second light beam (Figure 6, element L2) to pass through and reflect the other one (clearly illustrated in Figure 6).
Regarding claim 4, the optical part (Figure 6, element 350) is a plane mirror (i.e. reflective element), and the light splitting element (Figure 6, element 343) is located between the optical part (Figure 6, element 350) and the wavelength conversion element (Figure 6, element 360).
Regarding claim 10, a beam contraction module, comprising a second light uniformizing element (page 2, paragraph 0042, lines 1-9), wherein the optical part is a concave mirror (Figure 6, element C).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. in view of Hsieh et al.
Guo et al. (US Pub. No. 2021/0033953 A1) teaches the salient features of the present invention as explained above except the light splitting element is a cubic light splitter, and the optical part is formed on a surface of the light splitting element away from the wavelength conversion element.
Hsieh et al. (US Pub. No. 2015/0316775 A1) discloses (see annotated Figure 5) the light splitting element is a cubic light splitter (Figure 5, element BC1’), and the optical part (Figure 5, element A) is formed on a surface of the light splitting element (Figure 5, element BC1’) away from the wavelength conversion element (Figure 5, element M1).

    PNG
    media_image2.png
    565
    489
    media_image2.png
    Greyscale

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have the light splitting element is a cubic light splitter, and the optical part is formed on a surface of the light splitting element away from the wavelength conversion element as shown by Hsieh et al. in combination with Guo et al.’s invention for the purpose of transmitting the auxiliary light beam toward a filtering module while allowing the coherent light beam to pass through (Hsieh et al., page 7, paragraph 0058, lines 2-4).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. in view of Hsieh et al.
Guo et al. (US Pub. No. 2021/0033953 A1) teaches the salient features of the present invention as explained above except a beam contraction module, comprising a plurality of lenses, wherein the optical part is formed on one of the plurality of lenses, and the optical part is configured to allow the first light beam to pass through.
Hsieh et al. (US Pub. No. 2015/0316775 A1) discloses (see annotated Figure 5) a beam contraction module (i.e. lens set), comprising a plurality of lenses (Figure 5, element 110), wherein the optical part is formed on one of the plurality of lenses (Figure 5, element 110), and the optical part is configured to allow the first light beam (Figure 1, element B1) to pass through.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have a beam contraction module, comprising a plurality of lenses, wherein the optical part is formed on one of the plurality of lenses, and the optical part is configured to allow the first light beam to pass through as shown by Hsieh et al. in combination with Guo et al.’s invention for the purpose of converging the lights (Hsieh et al., page 6, paragraph 0054, lines 15-16).
Claims 11-14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. in view of Hsieh et al.
Guo et al. (US Pub. No. 2021/0033953 A1) discloses:
Regarding claim 1, an illumination system (Figure 6, element 300), comprising a light source (Figure 6, element 320), a first light uniformizing element (Figure 6, element 380), a wavelength conversion element (Figure 6, element 360), and an optical part (Figure 6, element 350), wherein the light source (Figure 6, element 320) is configured to provide a first light beam (Figure 6, element L1), the first light uniformizing element (Figure 6, element 380) is disposed on a transmission path of the first light beam (Figure 6, element L1), the wavelength conversion element (Figure 6, element 360) is disposed on the transmission path of the first light beam (Figure 6, element L1) and is configured to convert the first light beam (Figure 6, element L1) into a second light beam (Figure 6, element L2), and the optical part (Figure 6, element 350) is disposed on a transmission path of the second light beam (Figure 6, element L2), and the wavelength conversion element (Figure 6, element 360) is disposed between the first light uniformizing element (Figure 6, element 380) and the optical part (Figure 6, element 350), wherein the second light beam (Figure 6, element L2) comprises a first portion (Figure 6, element A) and a second portion (Figure 6, element B), the first portion (Figure 6, element A) is transmitted toward the first light uniformizing element (Figure 6, element 380), and the second portion (Figure 6, element B) is transmitted toward the optical part (Figure 6, element 350), the second portion (Figure 6, element B) is reflected by the optical part (Figure 6, element 350), and is further transmitted and passes through the wavelength conversion element (Figure 6, element 360) for being transmitted toward the first light uniformizing element (Figure 6, element 380).
Regarding claim 12, the second portion (Figure 6, element B) of the second light beam (Figure 6, element L2) is a scattered light beam generated by the wavelength conversion element (Figure 6, element 360).
Regarding claim 13, a light splitting element (Figure 6, element 343), disposed on the transmission path of the first light beam (Figure 6, element L1), wherein the wavelength conversion element (Figure 6, element 360) is located between the first light uniformizing element (Figure 6, element 380) and the light splitting element (Figure 6, element 360), and the light splitting element (Figure 6, element 343) is configured to allow one of the first light beam (Figure 6, element L1) and the second light beam (Figure 6, element L2) to pass through and reflect the other one (clearly illustrated in Figure 6).
Regarding claim 14, the optical part (Figure 6, element 350) is a plane mirror (i.e. reflective element), and the light splitting element (Figure 6, element 343) is located between the optical part (Figure 6, element 350) and the wavelength conversion element (Figure 6, element 360).
Regarding claim 20, a beam contraction module, comprising a second light uniformizing element (page 2, paragraph 0042, lines 1-9), wherein the optical part is a concave mirror (Figure 6, element C).
Guo et al. (US Pub. No. 2021/0033953 A1) teaches the salient features of the present invention as explained above except (regarding claim 11) a projection device, comprising an illumination system, at least one light valve, and a projection lens, wherein: the illumination system is configured to provide an illumination light beam, and at least one light valve is disposed on a transmission path of the illumination light beam for converting the illuminating light beam into an image light beam, and the projection lens is disposed on a transmission path of the image light beam and is configured to project the image light beam out of the projection device.
Hsieh et al. (US Pub. No. 2015/0316775 A1) discloses (see annotated Figure 5) a projection device (Figure 7, element 10), comprising an illumination system (Figure 7, element 12), at least one light valve (Figure 7, element 14), and a projection lens (Figure 7, element 16), wherein: the illumination system (Figure 7, element 12) is configured to provide an illumination light beam (Figure 7, element L), and at least one light valve (Figure 7, element 14) is disposed on a transmission path of the illumination light beam (Figure 7, element L) for converting the illuminating light beam (Figure 7, element L) into an image light beam (Figure 7, element I), and the projection lens (Figure 7, element 16) is disposed on a transmission path of the image light beam (Figure 7, element I) and is configured to project the image light beam (Figure 7, element I) out of the projection device (Figure 7, element 10).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have a projection device as shown by Hsieh et al. in combination with Guo et al.’s invention for the purpose of enhancing the brightness of specific colors without adjusting a ratio between the areas in the optical wavelength conversion module, color shifts or to avoid insufficient brightness of partial color lights (Hsieh et al., page 8, paragraph 0066, lines 9-12).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. in view of Hsieh et al.
Guo et al. (US Pub. No. 2021/0033953 A1) teaches the salient features of the present invention as explained above except the light splitting element is a cubic light splitter, and the optical part is formed on a surface of the light splitting element away from the wavelength conversion element.
Hsieh et al. (US Pub. No. 2015/0316775 A1) discloses (see annotated Figure 5) the light splitting element is a cubic light splitter (Figure 5, element BC1’), and the optical part (Figure 5, element A) is formed on a surface of the light splitting element (Figure 5, element BC1’) away from the wavelength conversion element (Figure 5, element M1).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have the light splitting element is a cubic light splitter, and the optical part is formed on a surface of the light splitting element away from the wavelength conversion element as shown by Hsieh et al. in combination with Guo et al.’s invention for the purpose of transmitting the auxiliary light beam toward a filtering module while allowing the coherent light beam to pass through (Hsieh et al., page 7, paragraph 0058, lines 2-4).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. in view of Hsieh et al.
Guo et al. (US Pub. No. 2021/0033953 A1) teaches the salient features of the present invention as explained above except a beam contraction module, comprising a plurality of lenses, wherein the optical part is formed on one of the plurality of lenses, and the optical part is configured to allow the first light beam to pass through.
Hsieh et al. (US Pub. No. 2015/0316775 A1) discloses (see annotated Figure 5) a beam contraction module (i.e. lens set), comprising a plurality of lenses (Figure 5, element 110), wherein the optical part is formed on one of the plurality of lenses (Figure 5, element 110), and the optical part is configured to allow the first light beam (Figure 1, element B1) to pass through.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have a beam contraction module, comprising a plurality of lenses, wherein the optical part is formed on one of the plurality of lenses, and the optical part is configured to allow the first light beam to pass through as shown by Hsieh et al. in combination with Guo et al.’s invention for the purpose of converging the lights (Hsieh et al., page 6, paragraph 0054, lines 15-16).

Allowable Subject Matter
Claims 6-7, 9, 16-17 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 6 and 16, Guo et al. (US Pub. No. 2021/0033953 A1) discloses an illumination system (Figure 6, element 300), comprising a wavelength conversion element (Figure 6, element 360), and a light uniformizing element (Figure 6, element 380).  However, Guo et al. and the prior art of record neither shows nor suggests an illumination system wherein an array lens, the wavelength conversion element being disposed between the array lens and the first light uniformizing element, wherein the optical part is formed on a curved surface of the array lens, and the optical part is configured to allow the first light beam to pass through.
Regarding claims 9 and 19, Guo et al. (US Pub. No. 2021/0033953 A1) discloses an illumination system (Figure 6, element 300), comprising a wavelength conversion element (Figure 6, element 360), and a light uniformizing element (Figure 6, element 380).  However, Guo et al. and the prior art of record neither shows nor suggests an illumination system wherein a beam contraction module, comprising a second light uniformizing element, wherein the optical part is formed on a surface of the second light uniformizing element away from the wavelength conversion element, and the optical part is configured to allow the first light beam to pass through.
Regarding claims 7 and 17, the claims are allowable based on their dependence from allowable claims 6 and 16 (respectively).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Liao et al. (US Pub. No. 2022/0132086 A1) discloses an illumination system including multiple laser light source units, a light splitting element, a wavelength conversion module, and a filter module. The laser light source units include first and second laser light source units, respectively configured to provide first and second beams. The light splitting element is located on transmission paths of the first and second beams. When the wavelength conversion module rotates synchronously with the filter module, in a first period of time, the first beam is transmitted to the filter module via the light splitting element and then reflected to a wavelength conversion region via a first color filter region of the filter module, and the second beam is transmitted to the wavelength conversion region via the light splitting element. The first and second beams are converted to a converted beam, which is transmitted to the filter module.
Fan (US Pub. No. 2022/0091495 A1) shows an illumination system, including a light source, a reflective optical element, a polarization conversion element, a beam splitting element, and a homogenizing element, is provided. The light source provides a first light beam having a first polarization state and a second light beam having a second polarization state. The reflective optical element is disposed on a transmission path of the first light beam and the second light beam. The polarization conversion element is disposed between the light source and the reflective optical element. The beam splitting element is disposed between the light source and the polarization conversion element. The beam splitting element includes at least one first region and at least one second region. The homogenizing element is disposed on a transmission path of a light beam reflected by the beam splitting element. A projection device having the illumination system is also provided.
Hu et al. (US Patent No. 10,989,998 B2) teaches a light source device, including: a first light source module, a set of lenses, a first light-homogenization component, a first light-combination device, and a wavelength conversion device. The first light source module is configured to emit a first light beam having first wavelength. The set of lenses and the first light-homogenization component are located in propagation path of the first light beam. The set of lenses is configured to converge the first light beam. The first light-homogenization component is configured to homogenize the first light beam. A second light beam formed by homogenization is incident on the first light-combination device, and the first light-combination device is located at a focus position of the set of lenses. The wavelength conversion device is located in propagation path of a third light beam emitted from the first light-combination device and configured to form excited light having second wavelength under excitation.
Yang (US Pub. No. 2019/0369470 A1) discloses an illumination system including an excitation light source, a light combining device, a filter module, and a wavelength conversion module. The light combining device is disposed on a transmission path of an excitation light beam emitted from the excitation light source. The filter module is disposed on a transmission path of the excitation light beam transmitted from the light combining device. The filter module includes a light passing-through area allowing the excitation light beam to pass through and at least one filter area reflecting the excitation light beam. The wavelength conversion module is disposed on a transmission path of the excitation light beam reflected by the at least one filter area. The wavelength conversion module converts the excitation light beam reflected by the at least one filter area into a converted light beam and reflects the converted light beam.
Pan et al. (US Pub. No. 2019/0353995 A1) teaches an illumination system including an excitation light source, a first light splitting element, a wavelength conversion element, a second light splitting element, a third light splitting element and a fourth light splitting element is provided. The excitation light source provides a light beam. The first light splitting element allows the light beam to pass through to generate a first light beam or reflects it to generate a second light beam. The wavelength conversion element is located on a light path of the first light beam. The second light splitting element allows the first light beam to pass through to be transmitted to the wavelength conversion element to generate a third light beam and reflects the third light beam. The third light splitting element reflects the second light beam. The fourth light splitting element allows the second light beam to pass through and reflects the third light beam.
Weng (US Pub. No. 2019/0235370 A1) shows an illumination system including an excitation light source and a wavelength conversion element. The excitation light source provides an excitation beam. The wavelength conversion element has a wavelength conversion region, a reflective region, and a light transmissive region. The wavelength conversion region and the reflective region forms an annular region. The light transmissive region is surrounded by the annular region, wherein the excitation beam passes through the light transmissive region of the wavelength conversion element. The illumination system of the disclosure is small and achieves favorable optical efficiency. A projection device including the illumination system is also provided.
Liao (US Pub. No. 2018/0299758 A1) discloses an illumination system including an excitation light source, a lens group, a dichroic device and a phosphor wheel. The lens group has an optical axis and a light flux cross-section is perpendicular to the optical axis. The dichroic device includes a dichroic layer for reflecting the excitation beam to the lens group and projecting an overlapping region on the light flux cross-section in a direction of the optical axis. The optical axis does not pass through the overlapping region, and the overlapping region has an area ranged between the ¼ and ½ area of the light flux cross-section. The phosphor wheel receives the excitation beam and has a reflective region and a phosphor region. A projector including the illumination system is also provided.
Paul et al. (US Pub. No. 2017/0328540 A1) teaches a lighting device having an excitation light source(s) for emitting excitation light along an excitation light path; a wavelength conversion assembly including wavelength conversion element(s) for converting the excitation light into conversion light and emitting it into the same half-space from which the excitation light is radiated onto the surface of the element, and reflection element(s) for reflecting, in unconverted fashion, the excitation light intermittently radiated onto the reflection element from the source(s) along the portion of the excitation light path onto a reflection light path as reflection light; and a dichroic mirror for deflecting the excitation light coming from the source(s) onto the portion of the excitation light path on which the excitation light is radiated onto the wavelength conversion element(s) or the reflection element(s). The mirror is configured such that the conversion light is transmitted through the mirror and the reflection light is guided past the mirror.
Huang (US Pub. No. 2015/0338061 A1) shows an illumination system for a projection device. The projection device emits a first waveband light along a first optical path. The illumination system includes a wavelength conversion element, a sequential light-filtering device, and a light guiding device. The wavelength conversion element converts the first waveband light into a second waveband light along a second optical path. The sequential light-filtering device sequentially filters the first waveband light and the second waveband light along a third optical path. The light guiding device guides the first waveband light and the second waveband light along a third optical path or guides the first waveband light to the wavelength conversion element. Consequently, the first waveband light and a first light beam and a second light beam of the second waveband light are sequentially filtered by the sequential light-filtering device and projected out.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDA CRUZ whose telephone number is (571)272-2114. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MAGDA CRUZ/
Primary Examiner
Art Unit 2882



11/02/2022